Case: 4:16-cv-00180-CDP Doc. #: 124 Filed: 11/08/19 Page: 1 of 2 PageID #: 2386




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )         Case No. 4:16 CV 180 CDP
                                          )
THE CITY OF FERGUSON,                     )
                                          )
      Defendant.                          )
                                          )

                                      ORDER

      IT IS HEREBY ORDERED that there will be a quarterly status hearing on

Wednesday, January 8, 2020 at 10:00 a.m. in Courtroom 14-South to provide

the parties and the Monitor with an opportunity to update the Court on the status of

implementation of the Consent Decree. Members of the public, in addition to the

Monitor and counsel for the parties, will be allowed to speak at the hearing as set

out below.

      IT IS FURTHER ORDERED that any members of the public who wish to

speak at the January 8, 2020 hearing may do so by appearing at Courtroom 14-

South between 9:30 and 9:50 a.m. on the day of the hearing to register. Counsel

and parties to the case will be given the opportunity to speak first. Statements by

members of the public will be taken in the order the person signed up and will be

                                          1
Case: 4:16-cv-00180-CDP Doc. #: 124 Filed: 11/08/19 Page: 2 of 2 PageID #: 2387




limited to five minutes each. All persons speaking must speak from the lectern,

state their names, and direct their comments to the Court.




                                       _______________________________
                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE
Dated this 8th day of November, 2019.




                                         2
